IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50998
                          Summary Calendar



JAIME O SALAZAR,

                                          Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, Commissioner of Social Security,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. SA-99-CV-974
                         --------------------
                           September 9, 2002

Before JOLLY, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

     Jaime O. Salazar appealed the district court’s judgment

affirming the Commissioner’s decision to deny his claim for

Social Security benefits.   After filing this appeal, Salazar

died.    Salazar’s counsel has been unable to locate any member of

Salazar’s family willing to prosecute the appeal.   Counsel’s

motion under FED. R. APP. P. 43(a)(1) to substitute himself as the

party to this proceeding is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50998
                                  -2-

     The Commissioner has moved to dismiss the appeal because

there is no personal representative of Salazar who desires to

prosecute the appeal.   As a reasonable attempt has been made to

locate such a representative, we may dismiss the appeal under

FED. R. APP. P. 43(a)(1).   Gamble v. Thomas, 655 F.2d 568, 569

(5th Cir. 1981).   The Commissioner’s motion to dismiss is

GRANTED, and the appeal is DISMISSED.